 


114 HCON 78 IH: Expressing the sense of Congress that the President in consultation with the Department of the Treasury should apply economic sanctions against Chinese businesses and state-owned enterprises that can be linked to cyberattacks against United States entities.
U.S. House of Representatives
2015-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. CON. RES. 78 
IN THE HOUSE OF REPRESENTATIVES 
 
September 18, 2015 
Mr. Wilson of South Carolina (for himself and Mr. Forbes) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the President in consultation with the Department of the Treasury should apply economic sanctions against Chinese businesses and state-owned enterprises that can be linked to cyberattacks against United States entities. 
 
 
Whereas the Government of the People's Republic of China and the People’s Liberation Army have used cyberweapons against the United States in a deliberate, government-developed strategy to steal intellectual property and gain a strategic advantage;  Whereas in 2009, China’s People’s Liberation Army siphoned sensitive details on the F–35 fighter jet by compromising Lockheed Martin’s computer network; 
Whereas in December 2011, Chinese hackers compromised computer networks of the United States Chamber of Commerce;  Whereas a 2012 Defense Science Board report identified dozens of critical system designs compromised by Chinese cyber actors, including the Patriot Advanced Capability-3 air defense system, the F–35 and the F/A–18 fighter aircraft, the P–8A reconnaissance aircraft, the Global Hawk UAV, the Black Hawk helicopter, the Aegis Ballistic Missile Defense System, and the Littoral Combat Ship; 
Whereas the report also revealed Chinese cyber actors have obtained information on various Department of Defense technologies, including directed energy, the UAV video system, tactical data links, satellite communications, electronic warfare systems, and the electromagnetic aircraft launch system;  Whereas in January 2013, the Wall Street Journal, the Washington Post, the New York Times, and Twitter reported that Chinese hackers repeatedly penetrated their computer systems over the preceding months beginning at least in September 2012; 
Whereas, on May 19, 2014, the Department of Justice indicted 5 Chinese military hackers for computer hacking, economic espionage and other offenses directed at 6 United States victims in the United States nuclear power, metals, and solar products industries;  Whereas in March 2014, Chinese hackers breached the United States Office of Personnel Management obtaining extensive information relating to security clearances of 22,000,000 United States military and civilian personnel across the country; and 
Whereas, on April 1, 2015, the President of the United States signed an Executive order finding that the increasing prevalence and severity of malicious cyber-enabled activities originating from, or directed by persons located, in whole or in substantial part, outside the United States constitute an unusual and extraordinary threat to the national security, foreign policy, and economy of the United States, declaring a national emergency to deal with this threat, and sanctioning the property and interests of those determined to be responsible for or complicit in, or to have engaged in, directly or indirectly, cyber-enabled activities originating from, or directed by persons located, in whole or in substantial part, outside the United States that are reasonably likely to result in, or have materially contributed to, a significant threat to the national security, foreign policy, or economic health or financial stability of the United States.: Now, therefore, be it  That it is the sense of Congress that the President should apply punitive economic sanctions to Chinese businesses and state-owned enterprises as a result of documented Chinese cyberattacks against United States entities in order to punish and deter such actions and strengthen the United States cybersecurity. 
 
